DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-7, 9-10 15-19, 22-23, 25, 27, 38, 40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 9, 16-19, 22-23, 25 are rejected under 35 U.S.C. 102(a)(1) as being disclosed  by Dattilo-Green et al  US 2018/0018081(hereinafter Green).

Regarding claim1, Green discloses a  method of facilitating video monitoring of at least one location, the method comprising: causing a web application hosted by a local application on a local computing device to cause the local computing device to transcode input video data encoded in an input video encoding format to transcoded video data transcoded in a transcoded video encoding format supported for rendering by the local application , the input ([0104], [0363], [0393], [400], the client device transcodes  a video feed from a particular camera.[0182], application including web based application executed by the client device used  to reviewing data captured by the device); and causing the web application to cause the local computing device to render and display the at least one video recording using the transcoded video data([0182], application including web based application executed by the client device used  to reviewing data captured by the device, [0400], displaying the video feed).

	Regarding claim7, Green discloses the method of claim 1 wherein causing the web application to cause the local computing device to render the at least one recording comprises causing the web application to cause at least one display that is part of the local computing device to display the video recording ([0182], application including web based application executed by the client device used to reviewing data captured by the device, [0400], displaying the video feed).

	Regarding claim9, Green discloses the method of claim 7 further comprising causing the local computing device to receive at least one display selection input signal representing user selection of the at least one display from a plurality of displays associated with the local computing device([0303], fig. 14h, 14i, 14k, 14L, client device having multiple display section).

([0104], [0182], application including web based application executed by the client device used to reviewing data captured by the device, [0400], displaying the video feed).
Regardingclaim17, Green discloses the method of claim 16 wherein: program codes of the local application comprise web browser functionality program codes ([0104], web browser application at the client 504); and causing the functionality of the web browser to render the at least one video comprises causing the local computing device to execute the web browser functionality program codes ([0104], generates web pages for reviewing and monitoring   
video captured by the video sources 522 in a web browser application at a client 504).

Regarding claim18, Green discloses the method of claim 17 wherein the web browser functionality program codes comprise program codes of a web browser ([0104], [0182]).

Regarding claim19, Green discloses the method of claim 16 wherein the transcoded video encoding format is a video encoding format supported for rendering by the functionality of the web browser ([0104], [0182], application including web based application executed by the client device used  to reviewing data captured by the device).

([0055], [0271],[0296],[0400], user request to display a second user interface corresponding to the particular camera); and causing the local computing device to control the at least one video recording device in response to receiving the at least one video recording device control input signal ([0055], [0271], [0296],  [0400], in response  receiving the video feed from).

Regarding claim23,Green discloses  the method of claim 22 wherein causing the local computing device to control the at least one video recording device comprises causing the local computing device to cause the at least one video recording device to change a field of view of the at least one video recording device ([0271], client device includes user interface that enable the user to adjust the zoom magnification of the video feed).

Claim25 rejected for similar reasons as discussed in claim1 above. Further discloses recording medium comprising a program code when executed by processor perform the method([0006]).

Claims 27, 38, 40 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by  Chou et al US 2013/0066623(hereinafter Chou).

Regarding claim27, Chou teaches  a method of facilitating video monitoring of at least one location, the method comprising: causing a web application, hosted by a local application ([0012-13], [0017], [0023], MANE(media gateway) receiving input video from the endpoint(video camera) through a network 18, fig. 1); causing the media gateway to transcode the input video data from the input video encoding format to transcoded video data transcoded in a transcoded video encoding format supported for rendering by the local application([0039], MANE 16a-16b transcodes/converts the media from one format to another); and causing the media gateway to communicate the transcoded video data to the web application, wherein causing the media gateway to communicate the transcoded video data to the web application comprises causing the local computing device to display the at least one video recording using the transcoded video data([0024],[0039], video endpoint 14a-14b configured to uncompress the media stream received from MANE(media gateway) and display the video on a visual display).

Claim38 is rejected for similar reason as discussed in claim27 above. Chou further discloses a memory stores instruction to perform the activities/method described in the specification ([0058]).

Regarding claim40, Chou the method of claim 1 wherein the local computing device is one or more computing devices that do not provide server functionality of a video monitoring system to multiple local computing devices (see fig. 1 video endpoints 14a-14b, [0024]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim10 is rejected under 35 U.S.C. 103 as being unpatentable over Green  as applied to claims 1, 7, 9, 16-19, 22-23, 25 above, and further in view of Chou.

Regarding claim10, Green teaches all the limitations of claim1 above but does not teach and Chou teaches the input video data represent inter coded frames of the video recording ([0034], media stream encoded with mpeg format which includes inter coded frames).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to encode media as in Chou because it would allow to reduce/compress the content to be transmitted without scarifying image quality efficiently.
Allowable Subject Matter
Claims 2-6, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIRUMSEW WENDMAGEGN whose telephone number is (571)270-1118. The examiner can normally be reached 9:00-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 

GIRUMSEW WENDMAGEGN
Primary Examiner
Art Unit 2484



/GIRUMSEW WENDMAGEGN/             Primary Examiner, Art Unit 2484